Citation Nr: 0808303	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-26 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD), depression and/or other general psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel





INTRODUCTION

The veteran had active military service from September 1983 
to August 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the Wichita, 
Kansas Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for service 
connection for post-traumatic stress disorder due to sexual 
abuse/sexual trauma/sexual harassment.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.

The veteran is claiming service connection for PTSD and/or 
other any psychiatric disability.  He contends that he was 
sexually harassed by a fellow soldier named L. while in-
service and that this event caused the onset of his currently 
diagnosed PTSD and/or other psychiatric disability.  The 
veteran also claims being in an automobile accident in-
service that caused or contributed to his PTSD.

To obtain service connection for PTSD, there must be medical 
evidence establishing a diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors. 38 C.F.R. § 3.304(f) (2007).  

VA Medical Center treatment records of record reveal a 
current diagnosis of PTSD.  The record also reveals that the 
veteran was hospitalized in the psychiatric ward of the Naval 
Hospital in Portsmouth, Virginia while serving on active duty 
from April 4, 1985 to April 22, 1985 for evaluation, 
treatment and disposition following a dysphoric mood and 
suicidal gesture of overdosing medication.  The veteran 
alleges sexual trauma by another service member led to this 
incident and has contributed to his current diagnosis.  He 
also alleges sexual abuse as a child by family members, 
including his grandfather, memories of which were exacerbated 
by the in-service sexual trauma.

To date, the veteran has not been afforded a VA examination.  
Accordingly, the Board finds that the veteran should be 
scheduled for a VA examination addressing the etiology and/or 
onset of his diagnosed PTSD, and/or any psychiatric 
disability found to be present.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

In accordance with duty to assist and notify provisions of 
the VCAA, the veteran should also be advised specifically of 
the types of lay evidence that could assist him in 
substantiating his PTSD stressors. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must furnish the veteran 
appropriate notice as required by 38 
C.F.R. § 3.304(f)(3) (2007) in cases 
alleging PTSD due to personal assault.

2.  The RO must obtain any outstanding 
records of the veteran's treatment at the 
Kansas VA Healthcare System, dated since 
September 2004.

3.  The RO should request that the veteran 
to provide any additional information, 
including dates, locations, names of other 
persons involved, etc. relating to his 
claimed service stressors.  The veteran 
should be advised that this information is 
necessary to obtain supportive evidence of 
the claimed in-service stressors and that 
he must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  The RO should afford the 
veteran an opportunity to submit and/or 
identify any alternate available sources 
that may provide credible support of his 
claimed stressors.  This may include 
statements from his ex-wife or counselors 
at Christian Healing Ministries in 
Jacksonville, Florida, and Freedom at Last 
Ministries in Wichita, Kansas, where he 
stated he sought counseling.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should afford the 
veteran a VA psychiatric examination to 
determine the nature, extent and etiology 
of any psychiatric disability found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
All necessary tests should be conducted, 
and the examiner should rule in or exclude 
a diagnosis of PTSD.  The report of 
examination should note all psychiatric 
disabilities found to be present, and the 
examiner is asked to comment whether it is 
at least as likely as not that any 
psychiatric disability found to be present 
is related to or had its onset during 
service, or was aggravated by or during 
his period of active duty.  In doing so, 
the examiner should note the veteran's 
treatment for psychiatric complaints on 
April 4-22, 1985, the dates of his 
hospitalization at the Naval Hospital, 
Portsmouth, Virginia, as well as April 
2005 statement prepared by the veteran's 
treating VA psychologist.  If the examiner 
diagnoses the veteran as having PTSD, the 
examiner should indicate the stressor(s) 
underlying that diagnosis.  The rationale 
for any opinion expressed should be 
provided in a legible report.

5.  Thereafter, the RO should adjudicate 
the PTSD and/or other psychiatric 
disability claims.  If the benefits sought 
on appeal are not granted in full, the RO 
should issue a supplemental statement of 
the case and provide the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

